Name: Commission Regulation (EEC) No 2645/92 of 11 September 1992 amending Regulation (EEC) No 2676/90 determining Community methods for the analysis of wines
 Type: Regulation
 Subject Matter: food technology;  health;  foodstuff
 Date Published: nan

 No L 266/10 Official Journal of the European Communities 12. 9 . 92 COMMISSION REGULATION (EEC) No 2645/92 of 11 September 1992 amending Regulation (EEC) No 2676/90 determining Community methods for the analysis of wines using the method used previously should be extended for two years ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1756/92 (2), and in particular Article 74 thereof, Whereas point 2.2.3.3.2 of Chapter 25 of the Annex to Commission Regulation (EEC) No 2676/90 of 17 September 1990 determining Community methods for the analysis of wines (3) describes a method for the analysis of the sulphur dioxide content of grape juice which results in better extraction of that substance than the method used previously in point 13.4 of Chapter 13 ; whereas this results in higher total suphur dioxide contents of grape juice analysed, which may exceed the maximum laid down ; whereas, in view of the fact that a possible review of that maximum is the subject of scien ­ tific study and in order to prevent difficulty in disposing of grape juice, the transitional period during which the sulphur dioxide content of grape juice may be analysed HAS ADOPTED THIS REGULATION : Article 1 The date '31 December 1992' is hereby replaced by '31 December 1994' in the second paragraph of point 2.2.3.3.2 of Chapter 25 of the Annex to Regulation (EEC) No 2676/90 . Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 1 September 1 992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 27. 3 . 1987, p . 1 . O OJ No L 180, 1 . 7. 1992, p . 27. 4 OJ No L 272, 3 . 10 . 1990, p . 1 .